FRICK, J.
I concur. I can see no possible escape from the clear and lucid statements and analysis of the law and the conclusions reached by my Associate, Mr. .Justice THURMAN. It is of no importance, however, whether I do or do not agree with the policy of the law upon any particular subject. My views respecting the provisos to sections 2829 and 3847, which are quoted in full by Mr. Justice THURMAN, are, therefore, of no consequence. It is my duty to obey and follow the statutes as written, unless it violates some provision of the Constitution. While I am bound to yield obedience to the statute, which I most cheerfuly do, yet I am not compelled to praise or to commend it as just and wholesome. To my mind the provisos to the two sections referred to leave the law of this state respecting homestead exemptions not only inharmonious and incongruous, but make it unjust and unfair. After reflecting upon the consequences of the provisos aforesaid, I can better understand and appreciate what Shakespeare meant when he spoke of those
*396"That palter with ns in a double sense;
That keep the word of promise to the ear And break it to the hope. ’ ’
The right of homestead exemption is based upon public policy. The right is limited to those who sustain the relation of heads of families; that is, to such as may have dependents. The homestead is therefore wisely.made immune against attack by the owner’s creditors. The purpose of that is to prevent them from selling it, and thus perchance make the spouse and the minor children of the owner objects of charity to be eared and provided for at public expense. Under our Constitution’ the head of a family is guaranteed homestead exemption upon the express condition that he sustains that relation and that the family may need the exemption for their protection. As the law now reads, however,' the owner may withhold the homestead and other exempt property from his creditors for the very reason that he is the head of a family, but he may, nevertheless, when he comes to die, and the family may really stand in need of protection, give it away to any person he may choose, rich or poor, worthy or unworthy. He may thus withhold the homestead from his creditors upon the one hand because he is the head of a family, and may deprive that family of protection upon the other. A law that permits such a result is, in my judgment, so manifestly unjust that it should be amended at the first opportunity. If it be true, as suggested by Mr. Justice THURMAN, that some injustice may result in ease there are two sets of children, let the law be so framed that the owner of the homestead may dispose of it by will, subject, however, to the homestead rights of-.the spouse during life, and subject also to the rights of the minor children during their minority. As the law now reads[ however, the homestead exemption may be a mere delusion and a snare.